Citation Nr: 0204833	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  99-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Dixie Regional Medical Center from May 
12, 1998 to May 13, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from October 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Salt Lake City, Utah.  The case is managed out of the 
Regional Office (RO) also in Salt Lake City.

The case returns to the Board following a remand to the RO in 
August 2000.  In that remand, the Board noted that the 
veteran had initially requested a Travel Board hearing in his 
February 1999 substantive appeal.  However, after the remand 
was issued, the veteran requested a Board hearing in 
Washington, DC.  A transcript of the hearing held in April 
2002 is associated with the claims folder.  

Statements made by the veteran in his January 1999 notice of 
disagreement and during the May 1999 personal hearing 
indicate that his umbilical hernia, treatment for which 
received in May 1998 is the basis for this appeal, was 
incurred in service.  These statements serve as an informal 
claim for service connection.  Because the record currently 
before the Board does not include the claims folder, the 
Board is unable to discern whether the RO has taken any 
action on that informal claim.  Moreover, the Board 
emphasizes that, absent any allegation or evidence of an 
earlier formal or informal claim, the issue of service 
connection for umbilical hernia is not inextricably 
intertwined with the appeal currently before the Board.  The 
matter is therefore referred to the RO for the appropriate 
action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran presented to Enterprise Valley Medical Center 
on May 12, 1998 concerning symptoms of umbilical hernia.  
Personnel there conferred with his VA physician in Las Vegas, 
who indicated that the veteran should go to Dixie Regional 
Medical Center.  

3.  On that same date, the veteran was through the emergency 
room at Dixie Regional Medical Center in St. George, Utah, 
and hospitalized until May 13, 1998 for surgical treatment of 
umbilical hernia.  

4.  There was no prior authorization for hospitalization at 
Dixie Regional Medical Center as contemplated by VA 
regulation.  

5.  At the time of the hospitalization, service-connection 
was in effect for left ulnar nerve disability, rated as 30 
percent disabling.  He was not discharged from service due to 
disability, did not have any non-service connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability, did not have a 
permanent total disability resulting from a service-connected 
disability, and was not participating in any approved 
rehabilitation program.

6.  Hospitalization at Dixie Regional Medical Center was not 
for the treatment of a medical emergency that posed a serious 
threat to the veteran's life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred during hospitalization at Dixie Regional Medical 
Center from May 12, 1998 to May 12, 1998 have not been met.  
38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 (2001).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).    

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the December 1998 
denial letter and the February 1999 statement of the case, 
the VAMC provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate the claim.  In addition, the 
record before the Board contains the relevant private medical 
records and evidence submitted by the veteran.  Given the 
nature of the appeal, the Board finds no examination or other 
records are needed to decide the appeal.  Finally, the 
veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran was admitted to Dixie Regional Medical Center 
(DRMC), St. George, Utah, for treatment of umbilical hernia 
on May 12, 1998.  Notes at admission indicated that he was 
not in any acute distress.  He underwent surgical treatment 
on the same day and was discharged one day later.  Associated 
records reflected no discussion regarding contact with VA 
personnel.     

A letter dated May 14, 1998 from the VA authorization office 
to the VAMC fee basis section stated that authorization for 
the veteran's private hospitalization was denied because 
treatment was for a nonservice-connected disability.  

In September 1998, the medical facility and providers 
submitted a claim for VA payment of the veteran's medical 
expenses incurred on May 12 and 13, 1998.  Payment of the 
claim was denied by letters dated in December 1998, sent to 
the facility and providers, as well as the veteran, 
indicating that treatment was not for a service-connected 
disability.   

The veteran's January 1999 notice of disagreement stated that 
he was service-connected for an injury to his left forearm 
ulnar nerve, rated as 30 percent disabling.  He alleged that 
he incurred a ruptured navel in service at the same time as 
his service-connected disability, but that it had not caused 
him problems until May 1998.  He also believed he was 
entitled to free health care.  The veteran added that, from 
St. George, Utah, the VA facility in Las Vegas was 100 miles 
away and the VA facility in Salt Lake City was 300 miles 
away.  The Las Vegas facility said it would not take Utah 
patients for surgery.   

In his February 1999 substantive appeal, the veteran asserted 
that he had prior authorization from his VA caregiver in Las 
Vegas to go to the emergency room at DRMC.  He included a 
letter from N.B., a physician's assistant at Enterprise 
Valley Medical Center.  In that September 1998 letter, N.B. 
stated that she saw the veteran on May 12 and recommended 
that he go to the emergency room.  When he mentioned he was a 
veteran, N.B. phoned the veteran's VA doctor at the VA 
hospital in Las Vegas.  They agreed that the veteran was 
unable to get to a VA facility in either Las Vegas or Salt 
Lake City due to the seriousness of his condition and that it 
was best for him to go to DRMC in St. George, Utah.  A copy 
of this letter submitted by the veteran included his 
handwritten notes to his VA doctor dated in February 1999, 
asking her to verify the contents of the letter.  The VA 
physician confirmed that she spoke to N.B. about the veteran.  

By letter dated in March 1999, VA personnel at the medical 
center advised the veteran that his VA physician confirmed 
that she told the clinic to send him to the nearest hospital 
because of the emergent nature of his condition.  However, at 
no time did his physician state that VA would pay for the 
surgery.  

During the personal hearing at the VA medical center in May 
1999, the veteran indicated that he believed he was entitled 
to free medical care.  No one ever explained to him that 
certain criteria had to be met to get VA-paid care in a 
private hospital.  Otherwise, he reiterated previously stated 
arguments.    

The veteran testified before the undersigned in April 2002.  
He had a ruptured stomach since he got out of service.  It 
did not bother him that much until May 1998.  He went to the 
doctor's office in Enterprise, about 17 miles from his town.  
When the veteran stated that he was a service-connected 
disabled veteran, a nurse called his VA doctor	 in Las 
Vegas.  They agreed that the veteran should go to the 
emergency room in St. George, because Las Vegas was 100 miles 
away and Salt Lake City was 300 miles away.  He did not 
personally talk to the doctor.  The veteran went to the 
emergency room and had hernia surgery later that day.  He had 
not filed a claim for service connection for the hernia.  The 
veteran stated that he was having a lot of pain from the 
hernia that day.  His VA doctor felt it was a hazard to his 
health to wait until he could get to one of the VA 
facilities.  

Analysis

VA will furnish hospital care and medical services when 
needed to any veteran under circumstances specified by law 
and regulation.  38 U.S.C.A. § 1710(a)(1) (West 1991 & Supp. 
2001); 38 C.F.R. § 17.37(a) and (b) (2001).  In furnishing 
hospital care, if the veteran is in immediate need of 
hospitalization, VA shall furnish care at the VA facility 
where the veteran applies, arrange to admit the veteran to 
the nearest VA medical center or other government hospital 
that is capable of furnishing the needed care, or arrange for 
care on a contract basis if no VA of government facilities 
are available.  38 C.F.R. § 17.46(a)(1).   

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.52(a).  However, hospital care in 
public or private facilities will only be authorized, whether 
under a contract or an individual authorization, under 
specified circumstances, including for treatment of: 1) 
service-connected disability; 2) disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; 3) disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability; 4) disability associated with and held to be 
aggravating a service-connected disability; or 5) disability 
of a veteran participating in a rehabilitation program under 
38 U.S.C. ch. 31 and when there is a need for hospital care 
for reasons set forth in VA regulations.  38 U.S.C.A. § 
1703(a)(1); 38 C.F.R. 
§ 17.52(a)(1).  

The admission of any patient to a private or public hospital 
at VA expense will only be authorized if a VA medical center 
or other federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  38 C.F.R. 
§ 17.53.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities. 
Id.  When non-VA care is authorized in such circumstances, 
the authorization will be continued after admission only for 
the period of time required to stabilize or improve the 
patient's condition to the extent that further care is no 
longer required to satisfy the purpose for which it was 
initiated. Id.  

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54(a).  
Generally, in the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. Id.  If the application for 
admission is made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the date of the application.  38 C.F.R. § 
17.54(b).   

To the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for: a) an adjudicated service-
connected disability, b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability, c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability, or d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 
17.120(a).  VA law and regulation also requires that 1) the 
care was rendered in a medical emergency, when delay would 
have been hazardous to life or health, and 2) when VA or 
other government facilities are not feasibly available, and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a)(1) 
and (3); 38 C.F.R. § 17.120(b) and (c).  All three elements 
must be satisfied for a claimant to qualify for payment or 
reimbursement.  Malone v. Gober, 10 Vet. App. 539, 544 
(1997). 

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  38 C.F.R. § 17.121.  For the 
purpose of payment or reimbursement of the expense of 
emergency hospital care not previously authorized, an 
emergency shall be deemed to have ended at that point when a 
VA physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability. Id.  From that point on, no additional care in a 
non-VA facility will be approved for payment by VA. Id. 

In this case, the veteran initially presented to Enterprise 
Valley Medical Center and was directed to go to DRMC by N.B. 
in conjunction with the veteran's VA physician.  The veteran 
argues that consent from his VA physician to go to DRMC 
constitutes prior authorization of the admission.  38 C.F.R. 
§ 17.54(a).  However, there is no indication in the claims 
folder of an actual contract between the VAMC and DRMC for 
the veteran's care.  See Zimick v. West, 11 Vet. App. 45, 52 
(1998) (no evidence of a "contract" between VAMC and non-VA 
facilities that was enforceable under 38 U.S.C.A. § 1703).  

Moreover, VA law and regulation specifies that authorization 
for private care at VA expense may be had only in specified 
circumstances, none of which are met in this case.  The 
admission to DRMC was for treatment of umbilical hernia.  The 
veteran's only service-connected disability at the time of 
the hospitalization was left ulnar nerve disability, rated as 
30 percent disabling.  In addition, there is no evidence or 
allegation that he was discharged from service due to 
disability, had any non-service connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability or a permanent total disability 
resulting from a service-connected disability, or was 
participating in any approved rehabilitation program.  
Because the hospitalization in question does not fit any of 
the approved circumstances, authorization for private care at 
VA expense is not permitted by law.  38 U.S.C.A. § 
1703(a)(1); 38 C.F.R. § 17.52(a)(1).  

In addition, the Board finds no basis for finding 
authorization of private care due to medical emergency.  
38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).  It is 
acknowledged that the veteran previously received VA medical 
care at the facility in Las Vegas or Salt Lake City, but 
because of the distance to each facility, 100 miles and 300 
miles, respectively, he was directed to go to DRMC.  However, 
the record as a whole does not reflect treatment at DRMC of a 
medical emergency that posed a serious threat to the 
veteran's life or health.  Specifically, DRMC records state 
that the veteran was in no acute distress and are negative 
for specific reference to serious or life-threatening 
complaints or findings.  In addition, the brief nature of the 
hospitalization itself suggests that there was no condition 
that seriously threatened the veteran's life or health.  
Therefore, the Board finds that the admission was not 
previously authorized for purposes of 38 U.S.C.A. § 1703.    

The Board must now consider whether payment or reimbursement 
of expenses not previously authorized is allowable.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Upon consideration 
of the evidence, the Board finds that it is not.  Again, the 
veteran was hospitalized at DRMC for treatment of umbilical 
hernia, a disability for which he is not service connected.  
In addition, none of the other threshold criteria for 
allowing payment or reimbursement of unauthorized medical 
expenses are met, i.e., treatment of a disability that is 
aggravating a service-connected disability, treatment of a 
disability in a veteran with permanent and total service-
connected disability, etc.  Thus, there is no basis for VA to 
pay or reimburse payment of private medical expenses not 
previously authorized.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 
17.120. 


ORDER

Payment or reimbursement of unauthorized private medical 
expenses incurred at DRMC from May 12, 1998 to May 13, 1998 
is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



